 
 
 
EXHIBIT 10.1
 
 
AMENDMENT NO. 1 TO THE MANAGEMENT AGREEMENT
 
This AMENDMENT NO. 1 dated as of the 1st day of March, 2014 to the MANAGEMENT
AGREEMENT made as of the 1st day of February, 2013 (the “Management Agreement”),
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
MANAGED FUTURES PREMIER AVENTIS II L.P., a New York limited partnership (the
“Partnership”) and AVENTIS ASSET MANAGEMENT, LLC, a California limited liability
company (the “Advisor”) (all parties together, the “Parties”).  Capitalized
terms not defined herein have the meaning ascribed to such terms in the
Management Agreement.
 
W I T N E S S E T H:
 
WHEREAS, the Partnership currently pays the Advisor a monthly fee for
professional management services equal to 1.5% per year of the month-end Net
Assets of the Partnership allocated to the Advisor; and
 
WHEREAS, effective as of March 1, 2014, the Parties wish to change the
professional management services fee to 1.25% per year; and
 
WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.
 
NOW, therefore, the Parties agree as follows:
 
1. The text of Section 3(a) of the Management Agreement shall be deleted in its
entirety and replaced by the following:
 
“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership and (ii) a monthly fee for professional management services equal to
1/12 of 1.25% (1.25% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor (computed monthly by multiplying the adjusted net
assets of the Partnership allocated to the Advisor as of the last business day
of each month by 1.25% and dividing the result thereof by 12).”
 
2. The foregoing amendment shall take effect as of the 1st day of March, 2014.
 
3. In all other respects the Management Agreement remains unchanged and of full
force and effect.
 
4. This Amendment No. 1 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
5. This Amendment No. 1 shall be governed by and construed in accordance with
the laws of the State of New York.
 


 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the day and year first above written.
 

 
CERES MANAGED FUTURES LLC
     
By:
/s/ Alper Daglioglu                                                 
 
Name:
Alper Daglioglu
 
Title:
President and Director
         
MANAGED FUTURES PREMIER AVENTIS II L.P.
     
By: Ceres Managed Futures LLC
 
(General Partner)
     
By:
/s/ Alper Daglioglu                                                 
 
Name:
Alper Daglioglu
 
Title:
President and Director
             
AVENTIS ASSET MANAGEMENT, LLC
     
By:
/s/ Steven Hwang                                                   
 
Name:
Steven Hwang
 
Title:
Chief Operating Officer



 